Attempts to serve petitioner at that address failed because the occupant
                denied he was petitioner or that petitioner lived there. Given these
                factual assertions, the district court did not arbitrarily or capriciously
                exercise its discretion in denying petitioner's motion to dismiss.      Int?
                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
                P.3d 556, 558 (2008); see Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126
                Nev. 592, 595-96, 245 P.3d 1198, 1200-01 (2010) (explaining that the good-
                cause determinations under NRCP 4(i) are within the district court's
                discretion); Scrimer v. Eighth Judicial Dist. Court, 116 Nev. 507, 516, 998
                P.2d 1190, 1195-96 (2000) (setting forth factors that the district court may
                consider in determining whether a plaintiff has demonstrated good cause
                for failure to serve a defendant with a summons and complaint within
                NRCP 4(0's 120-day prescriptive period). Accordingly, we
                            ORDER the petition DENIED.



                                                             t tatic-CiT                  J.
                                                            Parraguirre 1/4)


                                                             D    OLIJ21
                                                            Douglas
                                                                               AS         J.



                                                                   Chut.
                                                            Cherry


                cc: Hon. Adriana Escobar, District Judge
                     Upson Smith/Las Vegas
                     Dotson & Qualey
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A